ORDER

PER CURIAM.
Columbus Square Townhome Association (Association), appeals the judgment denying its claim against Harriet Hubbard (Owner), to collect past due condominium assessments and to foreclose on Owner’s property. Owner does not appeal the judgment denying her counter-claim against Association for the cost of repair due to Association’s failure to maintain the exterior of her condominium, as well as for attorney’s fees.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the judgment of the trial court pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.